Citation Nr: 0010671	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2.  In December 1980, the veteran's claim of service 
connection for hearing loss was denied by the RO.

3.  In a February 1982 rating determination, the veteran's 
claim of service connection for hearing loss was again denied 
by the RO.

4.  In August 1985, the RO contacted the veteran and stated 
that his claim of service connection for hearing loss was 
again denied.

5.  In March 1991, the RO continued the denial of entitlement 
to service connection for hearing loss.  A timely notice of 
disagreement to this determination was not received from the 
veteran.

6.  In October 1995, the RO again denied the claim of 
entitlement to service connection for bilateral hearing loss.  
A timely notice of disagreement to this determination was not 
received at the RO.

7.  The additional evidence obtained since the RO's 
unappealed rating determinations is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the veteran's claim 
of service connection for hearing loss.

8.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the Center for 
Research of Unit Records (CRUR), previously known as the U. 
S. Armed Services Center for Research of Unit Records or the 
Environmental Support Group, for clarification of any claimed 
stressors.

9.  The veteran served in active duty during the Vietnam War 
but received no awards or decorations denoting that he 
engaged in combat with the enemy.  Based on the evidence of 
record, he did not engage in combat with the enemy.

10.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

11.  There is no diagnosis of PTSD based on a verified 
stressor.

12.  The most competent medical evidence of record fails to 
diagnose the veteran with PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
of service connection for hearing loss has not been 
submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from January 1968 to 
January 1970 in the United States Army.  Service personnel 
records that have been obtained by the RO indicate that he 
served in Vietnam between January 1969 and the first days of 
January 1970.   His military occupational specialty was 
supply clerk; his unite was Company D. 2nd Battalion, 8th 
Infantry (Mechanized), 4th Infantry Division.  His awards and 
decorations included the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal and the 
Parachute Badge.  He was not awarded the Combat Infantryman 
Badge.  Service medical records make no reference to combat.  
At his separation evaluation in January 1970, the veteran 
specifically denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression, or hearing loss.  At an 
audiological evaluation held that month, pure tone 
thresholds, in decibels, were as follows:  




HERTZ


500
1000
2000
4000
RIGHT
50
55
55
45
LEFT
30
35
40
35

Speech recognition ability was not performed at this time.  
The veteran appears to have been diagnosed with partial 
bilateral deafness.  However, it was reported that this was 
not documented by the profile board.  The veteran was 
discharged from active service that month.

In April 1980, approximately 10 years after his discharge 
from active service, the veteran filed a claim seeking 
service connection for a hearing defect in the left ear.  He 
made no reference to PTSD by name or symptom.  In August 
1980, the veteran did note both aggression and irritability.

On an authorized audiological evaluation in October 1980, air 
conduction studies in pure tone thresholds, in decibels, were 
as follows:






HERTZ


500
1000
2000
4000
RIGHT
-5
0-5
10
10
LEFT
5
0-5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiologist determined that the hearing measurements meet the 
criteria for normal hearing, bilaterally.

In an ears, nose and throat evaluation held in October 1980, 
it was reported that the veteran's external auditory canals 
were clear and dry.  The eardrums appeared to be within 
normal limits.  There was no evidence of an old or recent 
inflammation in either ear.  The physician found the 
veteran's ears to be normal.

In light of the evaluation cited above, the RO denied the 
claim of entitlement to service connection for hearing loss 
in December 1980.  In December 1980, the veteran was awarded 
a 10 percent disability evaluation for tinnitus.  This issue 
is not before the Board at this time.  The veteran was 
notified of this determination that month.  A notice of 
disagreement to this determination was not received.

The veteran petitioned to reopen the previously denied claim 
of service connection for hearing loss following the December 
1980 determination.  The RO obtained outpatient treatment 
records at this time.  An additional audiological evaluation 
was held in December 1981.  At this time, the audiologist 
found that the veteran's speech recognition ability was 100 
percent in the right ear and 100 percent in the left ear.  
The audiologist noted that the results obtained during this 
evaluation were nearly identical with those obtained in the 
audiological evaluation held in October 1980.  In a December 
1981 ears, nose and throat evaluation, the veteran's ears 
were found to be normal.  Accordingly, in a February 1982 
rating determination, service connection for hearing loss was 
again denied.  The veteran failed to file a timely notice of 
disagreement to the February 1982 rating determination.  

In July 1985, the veteran sought to reopen his previously 
denied claim for service connection for hearing loss.  In an 
August 1985 response, the RO noted that the veteran had 
previously been denied service connection for this disability 
in December 1980.  The denial was continued.

In May 1990, the veteran petitioned to once again open his 
claim for service connection for hearing loss.  No additional 
medical records were submitted.  Additional outpatient 
treatment records were obtained by the RO.  In March 1991, 
the claim of entitlement to service connection for bilateral 
hearing loss was once again denied by the RO.  The veteran 
was notified of the determination that month.


A June 1995 psychiatric examination a the Nellis Federal 
Hospital noted that the veteran reported being in a combat 
unit in Vietnam but denied having been in "hand to hand" 
combat.  He reported an "occasional flashback" to Vietnam 
experiences and some dreams when he saw companions in militry 
service.  The veteran also reported that two months earlier 
the woman with whom he had a ten to fifteen year relationshp 
had passed away from cancer.  He had attended her as she 
became emacicated and cachectic and since then had felt 
completely without energy or motivation.  Following 
examinaiton, the only relevant diagnosis was major 
depression.  The severity of psychological social stressors 
was described as moderate to severe, the loss of a loved one 
through a long terminal illness.
 
From June to July 1995, the veteran was hospitalized at a VA 
Medical Center (VAMC) for depression, cocaine abuse, and 
hypertension.  At this time, the veteran reported that he 
served in Vietnam in "combat."  It was indicated this was 
his first hospitalization.  He stated that he was having 
nightmares of his Vietnam experiences, anxiety, and memories.  
While PTSD was not specifically diagnosed, it was indicated 
that the veteran planned to attend a PTSD program when a bed 
became available.  Final diagnosis included Major depression, 
cocaine abuse and rule out PTSD.

In July 1995, the veteran filed a claim seeking service 
connection for PTSD.  He also petitioned to reopen his 
previously denied claim of service connection for left ear 
hearing loss.

In August 1995, the RO contacted the veteran and requested 
additional information regarding his claim for PTSD.  He was 
asked to provide a detailed description of the specific 
traumatic incidents which produced the stress that resulted 
in his claim for PTSD, including the dates and places of 
where the incidents occurred and the unit to which he was 
assigned or attached at that time.

In October 1995, the RO continued the denial of the veteran's 
claim of service connection for bilateral hearing loss.  The 
veteran once again failed to file a notice of disagreement to 
this determination.

Additional outpatient treatment records were obtained by the 
RO and from the veteran's representative.  They make no 
specific reference to the veteran's alleged stressors in the 
Vietnam War.  At this time, service personnel records were 
obtained by the RO.  The evidence obtained from these records 
has been cited above.  The veteran has filed additional 
claims.  However, these issues have been addressed by the RO 
and are not before the Board at this time. 

In November 1997, the veteran once again requested to reopen 
his claim for service connection for hearing loss.  
Additional outpatient treatment records were obtained noting 
treatment for depression.  These, however, contain little 
reference to PTSD.

In an April 1998 response to the RO's request for information 
regarding stressors during service, he reported an incident 
that occurred in 1969 during the "monsoon season" in 
"Pleiku."  The veteran could not recall the month this 
event occurred.  He said his unit was then working with the 
4th Engineer Battalion.  Exposure to heavy mortar, rockets, 
and ground fire was reported.  It was noted that he had to 
"body bag" four servicemen.  He also noted helping load 
wounded into a helicopter the next morning.  A firefight, 
which lasted most of the night, was also indicated.  He 
stated that he was attached to an infantry platoon (whose 
unit he could not recall) that was hit causing his alleged 
hearing condition.  The veteran failed to provide the 
complete names of any other individuals involved, or those 
killed, or wounded in the incidents listed.  No other 
information regarding these stressors was provided.

In an outpatient treatment record dated in April 1998, it was 
observed that although he reported a poor memory, "it was 
selective traumatic events pertaining to war experiences and 
domestic conflicts."  In May 1998, an audiologist notes that 
the veteran has indicated increased hearing loss as a 
condition which first began approximately 15 years ago 
(approximately 1983).  It is indicated that the veteran was 
being fitted for new hearing aids.

A summary of a May 1998 VA hospitalization notes the veteran 
reported service in Vietnam "from 1968 to 1970."  There 
were no recorded descriptions of alleged stressor events.  
His admitting complatins included increasing depression and 
"increasing symptoms of PTSD."  None of these symptoms were 
described.  Final diagnosis included depressive disorder and 
"PTSD (Vietnam)." 

In April 1998, the veteran was treated for depression and 
suspected cocaine use.  The veteran noted difficulties 
associated with his life many years following his discharge 
from active service.  No reference was made to his Vietnam 
service.  Nevertheless, the veteran appears to have been 
diagnosed with PTSD and a history of ethanol and cocaine use.  
The veteran also appears to have undergone treatment on an 
outpatient basis for PTSD.

In May 1998, the RO continued the denial of service 
connection for bilateral hearing loss.  Service connection 
was also denied for PTSD.  In his notice of disagreement 
dated June 1998, the veteran notes treatment for the ear at 
the VAMC in Baton Rouge, Louisiana, in the 1970's.  It was 
indicated that he was currently receiving treatment at the 
VAMC in Las Vegas for PTSD.  The undersigned must note that 
records regarding treatment at the VAMC have been obtained by 
the RO.

In a Statement of the Case issued in August 1998, the RO 
pointed out that the veteran failed to report for a VA 
examination scheduled for March 4, 1998.  In August 1998, the 
RO determined that in order to justify a reopening of the 
claim of service connection for bilateral hearing loss on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of the evidence, both new and old, would change 
the outcome.  The RO determined that no such evidence had 
been presented.

In his substantive appeal received at the RO in December 
1998, the veteran noted that he had been issued hearing aids 
by the VAMC.  In April 1999, the RO indicated that the 
veteran had failed to attend a hearing before the RO.  
Written argument was prepared by the veteran's representative 
in March and May 1999.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection 
for Bilateral Hearing Loss.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In the Statement of the Case issued by the RO in August 1998, 
the RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a) and also used language invoking the standards 
utilized by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) in deciding this case.  In Colvin, the Court 
determined that new and material evidence required that the 
evidence was reasonably likely to change the outcome when 
viewed in light of all the evidence of record.  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
determined that the Court's definition of new and material 
evidence imposed a higher burden on claimants than the VA 
regulatory definition because it specifically focused on the 
likely impact the new evidence submitted will have on the 
outcome of the claim.  In this case, the Board has reviewed 
this issue under the current standard articulated in Hodge.  
The Board further finds that the RO effectively ruled under 
both the now invalid standard in Colvin and the correct 
standard in Hodge.  In particular, since the RO found the 
additional evidence was cumulative, and thus not new, the 
citation to the now invalidated Colvin standards as to 
materiality would be moot, as it was therefore not necessary 
for the RO to rule upon materiality.  Thus, since the veteran 
was provided both the criteria and a decision in accordance 
with Hodge by the RO, it is not prejudicial for the Board to 
proceed with the adjudication of this claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Even if the veteran has hearing loss at this time (as 
indicated by his statement indicating that he has been 
provided hearing aids), such a disability would still need to 
be shown as associated with the veteran's active service.  In 
this case, the veteran himself has supplied no new competent 
medical evidence to support the theory that his current 
hearing loss is related to service.  While the recent 
outpatient treatment records appear to indicate some form of 
hearing loss, the VA evaluators have failed to associate this 
disability with the veteran's active service.  The outpatient 
treatment records obtained by the RO fail to show that any 
physician has linked the current hearing loss with his period 
of active service many years ago.  

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  

In the alternative, even assuming the RO decision could be 
deemed to have relied on Colvin, the fact is that the absence 
of competent evidence linking hearing loss, if currently 
present, to service, would make the claim not well grounded.  
Thus, under Elkins, supra., any error by the RO is harmless.  

In making this determination, the Board has noted the 
veteran's reference to treatment for hearing loss at the VAMC 
in Baton Rouge, Louisiana, in the 1970's.  It must be noted 
that the basis for the RO's denial of service connection for 
bilateral hearing loss in December 1980 was the October 1980 
audiological evaluation and ears, nose and throat examination 
that found the veteran to have normal hearing.  This 
diagnosis was confirmed in an additional audiological 
evaluation held in December 1981.  Accordingly, medical 
records from the 1970's indicating treatment for hearing 
would not provide a basis to determine that the veteran has 
provided new and material evidence to reopen his claim.  The 
veteran has failed to show that any hearing loss he currently 
experiences is the result of his active service in light of 
several VA audiological evaluations held in the 1980's 
indicating that he had essentially normal hearing for VA 
purposes.  Accordingly, there is no duty to obtain medical 
records from the 1970's that would not provide a basis to 
reopen the previously denied claim.  Consequently, the 
veteran's claim is denied.

III.  Entitlement to Service Connection for PTSD

A critical issue in this case is whether VA has fulfilled its 
duty to assist the veteran in the development of his claim 
for PTSD.  The VA has a duty to assist the veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 
3.159 (1999).  While numerous VA psychiatric evaluations have 
failed to diagnose the veteran with PTSD, clinical records 
note treatment for PTSD by health care providers.  At least 
one of these appears, without providing any reasoning, to 
associate PTSD with "Vietnam."  The Court has held that the 
truthfulness of evidence must be presumed for the purposes of 
determining whether the veteran's claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  In light of the clinical records references to PTSD 
and because the veteran's evidentiary assertions concerning 
the alleged stressors must be accepted as credible for the 
limited purposes of determining whether the claim is well 
grounded, the Board must find the claim of entitlement to 
service connection for PTSD is well grounded despite numerous 
VA psychiatric evaluations which have failed to diagnose the 
veteran with PTSD.  

The duty to assist includes obtaining medical records and 
examinations when indicated by the facts and circumstances of 
the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the veteran has never specified any documents that 
would support his claim.  Accordingly, the duty to obtain 
pertinent documents has been met.  

The next question to be addressed in the context of the duty 
to assist is whether the Board is required to submit this 
case to the CRUR in an attempt to obtain evidence that would 
verify the alleged stressors.  In making this determination, 
the Board has carefully reviewed the veteran's April 1998 
statement.  

In April 1998, the veteran fails to provide the specific date 
or place for the incidents in question.  The veteran instead 
indicates that his alleged stressors occurred in 1969 during 
the "monsoon season."  The incident was around "Pleiku," a 
province in the former Republic of South Vietnam.  The 
veteran's account simply says unidentified elements of his 
unit was assigned with unidentified units of the 4th Engineer 
Battalion.  The Board finds that there is no meaningful basis 
to submit this case for stressor verification to CRUR.  The 
Board must point out that in the absence of such specifics as 
the date the alleged stressors occurred or without providing 
the complete names of any other individuals involved, it 
would require pure speculation to link any of the accounts 
with information that CRUR could provide.  Pure speculation 
can not rise to the level of reasonable doubt (38 C.F.R. 
§ 3.102 (1999)), much less provide credible supporting 
evidence of an alleged stressor.

The importance of additional information to clarify the 
veteran's stressors in order to justify submission of this 
case to CRUR was made clear to the veteran in October 1995 
and August 1995.  Without this needed information, submission 
of this case to the CRUR would be a useless gesture, based on 
information that could not possibly provide a basis to allow 
the PTSD claim.  Accordingly, the Board does not find any 
basis to return this matter to the RO for further 
development.

The Board has noted that the veteran failed to report for a 
VA examination scheduled in March 1998.  In his December 1998 
substantive appeal, the veteran noted that he was unable to 
attend the VA examination because he was incarcerated and 
hospitalized.  As a result, the Board will not deny this 
claim on the basis that the veteran has failed to attend a 
scheduled VA examination.  Nevertheless, the Board finds no 
basis to remand this case to the RO to schedule the veteran 
for an additional VA evaluation.

In this case, the critical issue is not whether the veteran 
can be diagnosed with PTSD.  Instead, the critical issue in 
this case, as will be addressed below, is whether any of the 
veteran's stressors can be verified.  Without a verified 
stressor, the claim of entitlement to service connection for 
PTSD must be denied no matter how many health care providers 
diagnose the veteran with PTSD.  Accordingly, an evaluation 
of the veteran's psychiatric disability is not warranted.  As 
a result, rescheduling of the March 1998 VA examination is 
not warranted.  This will be discussed in greater detail 
below.  As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 
(1992), the duty to assist is not unlimited scope and 
requires the VA only to perform those actions which are 
reasonable under the circumstances involved.  Based on the 
circumstances involved, the Board finds that a VA psychiatric 
evaluation is not warranted.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, codified 
at 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard.

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  None of them, however, have 
actually identified an event in service as the stressor or 
stressor that supports the diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). 

Under the framework established by Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The record in this case, 
based on a review of the veteran's service personnel records, 
his statements, and a review of the evidence of record, would 
clearly support the conclusion that there is no corroboration 
that he ever engaged in combat with the enemy.  

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

In April 1998, the veteran noted several stressors during his 
active service in Vietnam.  However, the veteran has totally 
failed to provide credible supporting evidence from any other 
source to confirm these stressors.  He has also failed to 
provide sufficient information that would provide the VA the 
opportunity to assist him in assembling credible supporting 
evidence confirming these alleged stressful events.  As a 
result, there is no corroboration of the stressors by any 
other source and the VA cannot confirm the veteran's 
accounts.  The statement lacks in detail to enable the VA to 
attempt to confirm the events in question.

In light of the above, it is concluded that, while the 
veteran has been indicated by some sources to carry a 
diagnosis that includes PTSD, such a diagnosis is based on 
stressors that the Board cannot confirm.  Hence, it would be 
pointless to obtain additional medical evidence in view of 
the absence of a confirmed stressor.  Where establishing 
critical facts depends upon stressor verification, a medical 
opinion can carry no probative weight.  Accordingly, while 
the Board has reviewed, in detail, the medical evidence of 
record, including those records that appear to indicate PTSD, 
the Board must find that these medical opinions carry no 
probative value because the claimant's accounts of his 
alleged stressors have not been confirmed.

The VA has fulfilled the duty to assist.  The veteran has 
simply not provided any information from which meaningful 
research could be performed.  As a result, under Cohen, 10 
Vet. App. at 147, the claim must be denied.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 



ORDER

As new and material evidence has been not received, the 
application to reopen the claim of service connection for 
bilateral hearing loss remains denied.

Entitlement to service connection for PTSD is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 
- 14 -

- 1 -


